Citation Nr: 1752668	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  11-17 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and adjustment disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran had active service from July 1961 to July 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from September 2009 and June 2010 rating decisions.  In the former rating decision, the RO, inter alia, granted service connection for bilateral hearing loss, and assigned a zero percent (noncompensable) rating.  In the latter decision, the RO denied service connection for PTSD, and continued a noncompensable disability rating for the Veteran's service-connected bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) in July 2010, and the RO issued a statement of the case (SOC) in April 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2011.

In August 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.

In September 2014, the Board remanded the claims for additional development.

In June 2016, the Board denied an initial, compensable rating for bilateral hearing loss and remanded the claim for service connection for an acquired psychiatric disability for additional development.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2012) and 38 C.F.R. § 20.900(c) (2017).



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The weight of the competent, probative evidence is against a finding of a current PTSD diagnosis at point pertinent to the claim on appeal.

3.  The weight of the competent, probative evidence is against finding of a medical nexus between any current adjustment disorder or depressive symptoms and any incident of active military service; and there is no legal or evidentiary basis to award service connection for alcohol abuse.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD,  are not met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

Here, in an October 2009 letter issued prior to the June 2010 rating decision on appeal, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection is granted), as well as the type of evidence that impacts those determinations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Hence, the October 2009 letter meets the VCAA's content and timing of notice requirements.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the claim.  Service treatment records (STRs), post service VA treatment records, September 2015 Defense Personnel Records Information System/ Joint Services Records Research Centers (DPRIS/ JSRRC) response and a December 2016 VA examination report have been obtained.  Also of record and considered in connection with the claim is the transcript of the August 2012 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  

As for the August 2012 Board hearing, the transcript reflects that, during the hearing, the undersigned identified the issues then on appeal, to include the issue herein decided, and pertinent testimony was elicited regarding the nature and etiology of, and treatment for his psychiatric disorder.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, the Veteran submitted additional evidence at the time of the hearing, and the Board subsequently sought further development of the claim based, in part, upon the Veteran's hearing testimony.  The hearing was legally sufficient.  See 38 C.F.R. 3.103(c)(2) (2017); Bryant v Shinseki, 23 Vet. App. 488 (2010).

In the September 2014 and June 2016 remands, the AOJ was directed to obtain updated VA mental health records, request that the Veteran identify and submit releases for non-VA treatment records, obtain and notify the Veteran of the negative DPRIS report for the stressor concerning a snake bite death, obtain a VA mental disorder examination, and then readjudicate the claim.  

The AOJ obtained VA treatment records through June 2016, and also sent the Veteran an August 2016 letter requesting that he identify any recent treatment, and submit appropriate releases.  The Board notes that VA treatment records reference treatment at the Vet Center.  These records are considered Federal records.  In the August 2016 letter. the AOJ specifically requested that the Veteran submit a release for records of treatment at the Fresno Vet Center records; however, has not done so.  Further assistance in obtaining Vet Center records is not warranted.  See M21-1 III.iii.1.C.2.m (Vet Center records are subject to privacy laws and require a disclosure authorization from the claimant).

An October 2016 letter notified the Veteran about the negative stressor verification report and requested that he submit additional information.  A December 2016 VA PTSD examination report and medical opinion are of record.  The AOJ readjudicated the claim in the January 2017 supplemental statement of the case (SSOC).  

As the requested development has been accomplished, to the extent possible, no further action to ensure compliance with the prior remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that the Veteran's representative has expressed concern with the December 2016 VA examination report, specifically the terminology concerning the description of a military stressor and report that alcohol abuse had resolved.  The December 2016 VA examiner is qualified as a psychologist.  She conducted a thorough review of the record and clinical interview with the Veteran.  She provided clear determinations with detailed explanations.  The representative's objections do not undermine or identify an inconsistency within the medical opinion as to render it inadequate.  While the representative's concerns are noted, the Board considers them to be inconsequential within the context of the entire report.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  

The Board observes that the December 2016 medical opinion was made in accordance with the current criteria of the DSM-5.  As explained below, the appeal was pending before the Board when VA adopted the DSM-5, and the Fourth Edition of the DSM (DSM-IV) applies to the claim on appeal.  In this case, regardless of the applicable DSM version, the evidence overwhelmingly suggests that the Veteran does not have PTSD, and the VA examiner considered the prior 2010 adjustment disorder diagnosis made when the DSM-IV was in effect.  The Veteran did not identify any mental health treatment in response to the August 2016 VCAA records request.  The record suggests a good level of social and occupational functioning for many years.  He has not submitted any additional report indicating a material change in his mental health during the pendency of the appeal.  For these reasons, the Board finds that a remand to obtain another opinion in conformance with the DSM-IV criteria would raise no reasonable possibility of substantiating the instant claim.  See 38 C.F.R. § 3.159(d); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).   Thus, the Board finds that the  December 2016 VA PTSD examination report and opinion are adequate for adjudication purposes.  Id.; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the Board finds that no further action on the claim, prior to appellate consideration, is required.

In sum, there is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required in connection with this claim.  Notably, neither the Veteran, nor his representative, has raised any specific issues not addressed above regarding any notice or assistance provided (or not provided) with respect to this claim.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . .  to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Accordingly, the Veteran is not prejudiced by the Board proceeding to a decision on the remaining claim on appeal, at this juncture.  

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131 (West 2012); 38 C.F.R. § 3.303 (2017).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish direct service connection, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether the elements are met is based on an analysis of all pertinent evidence of record and the evaluation of its competency, credibility, and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 U.S.C. § 1131, "no compensation shall be paid if the disability is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs."  In other words a primary substance abuse diagnosis is precluded as a current disability for VA compensation purposes.  See 38 U.S.C. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d); Allen v. Principi, 237 F.3d 1368 (noting that 38 U.S.C. § 1110  precludes compensation for primary alcohol and drug abuse disabilities, but does not preclude compensation for an alcohol or drug abuse disability that is secondary to a service-connected disability).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. § 3.384, the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Here, the Veteran's does not allege the presence of a psychosis as listed chronic disease under section 3.309(e).  38 C.F.R. § 3.384.  Therefore, the provisions of 38 C.F.R. §§ 3.303 (b), as well as 3.307 and 3.309, are not for application.

The Veteran's primary contention is that he has PTSD due to events during his military service.  There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate and distinct from those for establishing service connection generally.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM).  38 C.F.R. § 4.125(a). 

Again, the Board notes that the DSM-5 recently replaced the DSM-IV.  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to now refer to certain mental disorders in accordance with the DSM-5.  As the provisions of the interim final rule only apply to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014, the DSM-IV is applicable to claims, such as this one, that were certified to the Board prior to that date.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-57 (1990).

Service treatment records (STRs) do not document any psychiatric complaints or treatment.  On his report of medical history for separation, the Veteran denied having or ever having frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort.  The contemporaneous clinical examination revealed psychiatric findings within normal limits.    

In October and November 2009, the Veteran identified several stressors during his military service.  They included a leg infection incurred during a war games exercise, nearly firing a weapon at Korean civilians, fear of hostile military activity during the Cuban missile crisis from North Korea, and learning another soldier died from a snake bite during field exercises.  

January 2010 VA Primary Care (PC) records indicate  that the Veteran had positive alcohol use, depression and PTSD screens.  

January 2010 VA Mental Health (MH) records reflect that the Veteran reported feeling depressed over the past month due to memories of Korea.  He reported an occasion where he almost shot at innocent Korean civilians.  He acknowledged not firing his weapon, but reported the memories continued to bother him.  He identified sleep difficulties and cited concern about his ill adult daughter.  He was also stressed about his finances.  However, he denied being in debt or unable to pay bills.  He denied feeling hopeless, helpless or worthless.  He continued to participate in everyday activities and had not withdrawn from friends and family.  He denied feelings of irritability or anger.  He had been married for many years and described the relationship as stable and supportive.  He acknowledged martial problems over his alcohol consumption.  He indicated that he had significantly decreased his alcohol use.  Clinical observation showed the Veteran to have a good presentation and appropriate affect.  His mood was slightly anxious.  No thought, memory or suicide/ homicide ideation was found.  The clinician assessed altered mood related to financial worries and marital discord due to alcohol consumption.  A substance abuse program was recommended.  

January 2010 VA substance abuse treatment records note  that the Veteran wanted help to curtail his alcohol use.  He started regularly consuming alcohol during military service.  He currently consumed several beers per day.  He denied any other substance abuse.  The clinician noted that the Veteran did not have a diagnosis of mental illness or medication.  The Veteran denied taking any medication for depression.  The clinician assessed the Veteran's mood as ok and affect as friendly.  The Veteran had good eye contact, but occasionally needed to be redirected.  He denied any suicide attempts, but vaguely referred to suicidal thoughts.  He denied any current suicidal, homicidal ideations or audio/visual hallucinations.  He described wanting to isolate during depressive episodes and reported a history of PTSD from an incident in Korea where he almost shot at civilians.  The clinician assessed alcohol dependence and provided medical clearance for substance abuse treatment.  

VA mental health (MH) records indicate that the Veteran had a PTSD evaluation in April 2010.  The Veteran described his stressor as initially mistaking innocent Korean citizens as thieves and almost firing at them while on guard duty.  His symptoms consisted of sleep difficulties associated with economic concerns and his grandchildren, mood swings, and flashbacks.  The clinician reported the results of quantitative testing.  For the PTSD Checklist (PCL-C), the score was consistent with PTSD.  The clinician reported that the test was a self-report measure for the presence and severity of symptoms.  The BAM score suggested that the Veteran had protective factors to maintain sobriety.  The MISS score was below the cut-off for PTSD.  The BHS score was indicative of mild symptoms, and the BDI2 score indicative was of minimal symptoms and no suicide ideation.  The clinician assessed that the Veteran scored well below the cut-off for both PTSD and major depressive disorder.  His score was rather consistent with mild hopelessness.  

A subsequent April 2010 VA MH record reflects that a clinician informed the Veteran that the PTSD assessment was negative.  The test results showed a lack of findings consistent with PTSD processes both in the self-report instruments and the clinical interview.  The Veteran indicated that he believed he did not have an alcohol abuse problem and could work through his anxiety issues related to his grandchildren on his own.  The clinician assessed adjustment disorder without indication of suicide or homicide ideation. 

In an addendum, the clinician reported that the Veteran did not meet the criteria for inclusion in the PTSD treatment program.  She listed a lack of PTSD diagnosis due to failure to meet PTSD criteria A, C and D.  She confirmed that the Veteran had been informed and declined further MHC services as he believed he could self-manage his symptoms.    

July 2010 VA MH records reflect that the Veteran returned to the clinic after being advised to do so by his representative.  He reported that he was appealing the service connection denial for PTSD.  He stated that he continued to have recurrent bothersome memories from the stressor of nearly firing at Korean civilians while on guard duty.  He denied irritability, but endorsed sleep problems due to finances.  He denied having nightmares, severe depressive symptoms, isolative behavior or suicidal/ homicidal ideations.  Clinical observation showed the Veteran to present with appropriate hygiene and affect.  Mood was noted as anxious.  Speech and thought processes were normal.  The clinician assessed altered mood related to anxiety due to Veteran's financial stressors and PTSD symptoms.  She advised the Veteran about MH services and that PTSD treatment did not establish service connection.  A MH referral was placed.  

July 2010 VA MH records two days later indicate that the VA psychologist conducting the April 2010 PTSD evaluation contacted the Veteran by phone to discuss MH treatment.  The Veteran stated that he was advised by representative to enroll in MH treatment.  He recounted his Korea guard stressor and ruminations that increased around the holidays.  He did not have any additional complaints.  The clinician normalized the experience of having unpleasant memories and explained that PTSD diagnoses were accompanied by additional symptoms.  The Veteran denied having nightmares, flashbacks, avoidant behavior or hyperarousal.  He was concerned about the quantitative tests returning negative for PTSD.  The clinician told the Veteran that the PTSD program was not related to service connection, but rather for treatment purposes.  She inquired as to whether he wanted to a re-evaluation for PTSD treatment and he declined.   

January 2011 VA PC records reflect that the Veteran reported his depression as stable and referred to Vet Center treatment.  
	
January 2012 VA PC records note that the Veteran inquired about PTSD treatment referencing a Korea stressor.  He did not want medication and was encouraged to contact VA MH if he desired treatment.  He was concerned that he was not service connected for PTSD.  

During the February 2012 Board hearing, the Veteran  detailed having four military stressors.  One stressor included learning of a snake bite death while on training exercises in the summer of 1964 t For Irwin, California.  The second stressor was having a leg infection in Korea.  The third stressor was an incident where he nearly fired at Korean civilians while on guard duty.  The fourth stressor was feared hostile military active during the Cuban Missile Crisis.  He indicated he would like a search to verify them.  

In September 2015, a DPRIS report confirmed that the U.S. Army historical records and National Archives and Records Administration (NARA) could not confirm the reported soldier death from a snake bite in 1964 in California.
 
In December 2016, the Veteran was afforded a VA PTSD examination.  The examiner reported that the Veteran did not have PTSD or mental disorder in conformance with the DSM-5 criteria.  The examiner confirmed that she reviewed the entire record and recited the pertinent history.  Notably, the Veteran reported getting along well with peers and superiors in the military and denied any significant interpersonal difficulties.  He had been married for many years and described his marriage as presently stable and supportive.  He conceded experiencing some marital discord relating to his excessive alcohol use.  In particular, he recalled an alcohol induced black out episode where he struck his wife.  He then participated in Alcoholic Anonymous (AA) and had substance abuse treatment through VA in 2010.  He currently resided with his wife and teenaged granddaughter.  He reported having a great relationship with his granddaughter and a close relationship with his two adult children.  He was socially active with friends and was able to perform all daily activities.  

The examiner noted the service department record, including one Article 15 violation.  She detailed the Veteran stressors.  The first stressor concerned nearly firing at Korean civilians.  The second stressor was an attempted break-in of his compound by Korean civilian thieves with shots fired at them.  The third stressor was his unit being placed on high alert during the Cuban missile crisis due to their proximity to North Korea.  His fourth stressor was hearing about a fellow service member being found dead in his sleep bag from a rattlesnake bite.  Following military service, the Veteran worked for approximately 38 years as butcher.  He was currently retired.  He denied any interpersonal or performance issues at work.  The examiner noted the January 2010 VA records and pointed out that a complete PTSD evaluation was not completed.  She noted the January 2010 VA MH visit, 2010 VA substance abuse treatment records and April 2010 VA PTSD interview.  She reported that two quantitative PTSD test scores were below the cutoff for both PTSD and major depressive disorder diagnoses.  She also observed that the clinician assessed adjustment disorder and recommended MH treatment for alcohol use and anxiety related to family stressors.  She noted the July 2010 MH notes that the Veteran had limited mental health symptoms relating to military stressors.  Currently, the Veteran denied any mental health concerns or complaints.  He reported some low mood when thinking about stressful military incidents around the holidays or financial stressors.  He denied symptoms consistent with PTSD or any other mental health disorder.  

The examiner summarized that the Veteran did not meet the criteria for a diagnosis of any mental illness and was functioning well in both social and occupational domains.  She further observed that the Veteran was not currently involved in psychiatric treatment and did not have any history for psychotropic medication.  For the reported stressors, the examiner determined that they did not meet criterion A threshold of exposure to actual threatened death, serious injury, or sexual violence.  For behavioral observations, the examiner reports did not suggest any psychological symptoms.  

The examiner provided a detailed discussion for her determination that a mental disorder was not present.  She stated that the Veteran's reported symptoms are not consistent with PTSD or other mental disorder.  His military stressors did not involve exposure to actual or threatened death, serious injury or sexual violence to meet the Criteria A for a PTSD diagnosis.  She noted he denied all PTSD symptoms with the exception of unpleasant memories of military events around the Christmas holiday.  She explained why the January and April 2010 VA MH records resulted in an adjustment disorder diagnosis secondary to ongoing financial and family stressors.  The unpleasant Korea memories around the Christmas holiday did not cause significant distress or disability in social or occupational functioning and were not indicative of a mental disorder.  She cited the Veteran's high occupational and social functioning since service.  She noted the report of marital difficulties was more likely attributable to alcohol dependence as opposed to military stressors.  The examiner concluded that the 2010 adjustment disorder and alcohol dependence were less likely related to service or a military stressor.  

The Board has considered the medical and lay evidence of record and finds that service connection for an acquired psychiatric disorder, including PTSD, is not warranted.

Regarding a PTSD diagnosis, the Board finds the preponderance of the evidence weighs against a current PTSD diagnosis at any point pertinent to the current claim on appeal.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) and McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is met if the Veteran has the claimed disability shortly prior to or at the time of the filing of a claim, or during the pendency of a claim, even if the disability later resolves).  This determination is based on the 2010 VA MH treatment notes and December 2016 VA examination report, which heavily weigh against a current PTSD diagnosis at any point pertinent to the current claim. Id.; 38 C.F.R. §§ 3.304(f), 4.125(a).  

The Board notes that, in places, VA treatment records list PTSD as an active problem within a summary of all medical conditions.  However, the Board does not find that these notations constitute persuasive evidence of a diagnosis in light of their inherently cursory nature, the 2010 VA MH records, and the detailed December 2016 medical opinion weighing against a current PTSD diagnosis.  

Significantly, in April 2010, a VA psychologist specifically evaluated the Veteran for PTSD, including the administration of quantitative testing and clinical interview.  She concluded that his military stressor and current symptoms did not meet the PTSD criteria.  Similarly, the December 2016 VA examiner determined that a PTSD diagnosis was not met based upon her clinical interview and review of the claims file..  She provided a detailed explanation as to why the criteria for a PTSD diagnosis were not met.  Both medical opinions were authored by VA psychologists.  The opinions are plausible and not undermined by any additional medical evidence.  Id.  Consequently, the Board finds these medical opinions to be highly probative evidence weighing against a current PTSD diagnosis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).     

As for the lay assertions in this regard, notably, the Veteran is competent to describe events he experienced during military service, to identify many symptoms associated with psychiatric impairment, and to report the onset and continuity of many symptoms associated with psychiatric impairment.  See Jandreau, 492 F.3d at 376-77.  These reports were noted in the 2010 VA MH records and considered in the December 2016 VA medical opinion.   However, to the extent the Veteran contends that he has PTSD, as there is no showing that he has the training and experience to self-diagnose such a complex disorder, he simply is not competent to provide such a diagnosis and his reports are not probative.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify); Clemons, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C. § 1131.  The PTSD regulation specifically requires medical evidence of PTSD.  38 C.F.R. § 3.304(f).  The above analysis reflects that, fundamentally, there is no such competent, persuasive evidence of a  current PTSD diagnosis in this case.  Accordingly, where, as here, there is competent and persuasive medical evidence establishing that the Veteran does not have meet the diagnostic criteria for a valid diagnosis of PTSD ,  there can be no valid claim for service connection for such a disorder.  Id.; see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Notably, as this aspect of the claim fails on the fundamental basis of diagnosis, the remaining criteria of 38 C.F.R. § 3.304(f) for establishing service connection for PTSD-namely, whether there is credible evidence of any claimed stressor(s), and whether there is a medical nexus between the current symptoms and any verified stressor(s)-need not be addressed.  

As for notations of other psychiatric symptoms/diagnoses of record, although the most recent, December  2016 VA examiner ruled out a diagnosis of any current mental health disorder, the Board has also considered the April 2010 assessment of an adjustment disorder, reports of a depressed mood and positive depression screens.  See McClain and Clemons, supra.  To the extent that this evidence may be indicative of a valid diagnosis at that time, the VA MH records facially suggest these symptoms/disorders were elated to contemporaneous financial and family stressors as opposed to military stressors.  See January 2010, April 2010 and July 2010 VA treatment records.  The December 2016 VA examiner specifically considered the 2010 adjustment disorder diagnosis and expressed a negative medical opinion.  It is reasonable to infer the basis of her medical opinion was the contemporaneous reports of financial and family stressors affecting his sleep and mood she previously noted in her report.  Acevedo, 25 Vet. App. at 293-294 (holding that a VA examination report "must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination").  The record is otherwise devoid of persuasive evidence linking any event or incident of military service to reports of depressive symptoms or the adjustment disorder diagnosed in 2010.  For the reasons discussed above, the Veteran simply is not competent to provide an etiology opinion on basis of his own lay assertions, and neither he nor his representative has presented or identified any medical evidence or opinion that, in fact, supports a finding of medical nexus between any other psychiatric disability and PTSD.  For these reasons, the preponderance of the evidence weighs against a nexus to service for any diagnosed psychiatric disability other than PTSD.  Id.; 

Finally, As for the alcohol abuse diagnosis, direct service connection is legally precluded.  38 U.S.C. § 1131.  Moreover, there is no evidence or allegation to  otherwise indicate that the Veteran has a substance abuse disorder related to a service-connected disability.  Further consideration of his substance abuse disorder is not warranted.  Id. 

For all the foregoing reasons, the claim on appeal must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at  53-56.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


